OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. Special Term properly concluded that the New York City Board of Estimate erred in overturning a determination of the New York City Board of Standards and Appeals. The Board of Estimate’s review powers are limited to whether there is substantial evidence to support the Board of Standards and Appeals determination (NY City Charter § 668 [c]). Review of the record demonstrates that substantial evidence supports the Board of Standards and Appeals determination (Victory Blvd. Assoc. v City of New York, 58 NY2d 900).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.